Reasons for Allowance
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a system of promoting plant growth and production as claimed in detail, especially the features of a vaporizer connected to the pressure builder to convert liquid CO2 to CO2 gas, and the gas input valve communicatively connected to the vaporizer.
Takashima et al. (US 9894844) in view of Dufresne (US 2018/0125016) teaches a similar system as the claimed invention. However, Takashima et al. in view of Dufresne lacks a vaporizer connected to the pressure builder to convert liquid CO2 to CO2 gas, and the gas input valve communicatively connected to the vaporizer. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643